DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (US 2014/0145338 A1).
Regarding claim 1, Fujii shows in Fig. 2 (see Examiner’s annotations below), Fig. 6 and related text a solid-state image sensor 600 ([0076], lines 1-8), comprising: 
a first semiconductor chip (20 in Fig. 2; 40 in Fig. 6) including a first conductor 7 and a pixel array 35/36/37 ([0061], lines 3 and 8-9; [0077], line 3; [0079], lines 1-10; [0080], lines 15-19); and 
a second semiconductor chip (10 in Fig. 2; 30 in Fig. 6) bonded to the first semiconductor chip and including a second conductor 4 and a logic circuit 34 ([0061], lines 1-10; [0077], lines 1-7; [0081], lines 3-6), 
wherein the first semiconductor chip and the second semiconductor chip are bonded together such that the first conductor and the second conductor overlap with 
wherein an area of a bonding surface of the first conductor is greater than an area of a bonding surface of the second conductor, 
wherein the area of each of the bonding surface of the first conductor and the bonding surface of the second conductor is defined by a respective width in a horizontal direction of the first and second conductors, 
wherein the first conductor includes a plurality of first conductors and the second conductor includes a plurality of second conductors, 
wherein a first conductor of the plurality of first conductors (as designated in the Examiner’s annotated Fig. 2C below) is provided between a first and a second conductor of the plurality of second conductors (as also designated in the Examiner’s annotated Fig. 2C below), 
wherein a first portion of the first conductor of the plurality of first conductors overlaps with the first conductor of the plurality of second conductors in a vertical direction and a second portion of the first conductor of the plurality of first conductors overlaps with the second conductor of the plurality of second conductors in the vertical direction, 
a third portion of the first conductor of the plurality of first conductors is provided between the first and second conductors of the plurality of second conductors and does not overlap with the first and second conductors of the plurality of second conductors in the vertical direction, and 


    PNG
    media_image1.png
    952
    1345
    media_image1.png
    Greyscale


Regarding claim 4, Fujii shows a region T1 in which the bonding surface of the first conductor and the bonding surface of the second conductor are formed is blocked by one of the first conductor and the second conductor (Fig. 2; [0062], lines 1-3).
Regarding claim 5, Fujii shows a region T2 in which the bonding surface of the first conductor and the bonding surface of the second conductor are formed includes apertures (Fig. 2; [0062], lines 3-4).
Regarding claim 6, Fujii shows the first semiconductor chip has a wiring (9 in Fig. 2; 32 in Fig. 6) and a connecting hole (filled by via 13) is formed in the wiring to fix a potential of the first conductor and to fix a potential of the second conductor ([0051], lines 1-2 and 12-14 and [0080], line 3).
The limitation "to fix a potential of the first conductor and to fix a potential of the second conductor" has not been given patentable weight because it is considered to be intended use and/or functional language.  This type of description does not affect the structure of the final device.  It is respectfully noted that intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 7, Fujii shows the second semiconductor chip has a wiring (2 in Fig. 2; 31 in Fig. 6) and a connecting hole (filled by via 12) is formed in the wiring to fix a potential of the first conductor and to fix a potential of the second conductor ([0047], line 3; [0048], lines 1-3; [0049], lines 1-3; [0077], lines 8-9).
In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has burden of proof in such cases, as the above case law makes clear. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 8, Fujii shows the first conductor is closer to the bonding surface of the first conductor than a control circuit (e.g., a vertical drive circuit or a horizontal drive circuit) formed on the first semiconductor chip ([0082], lines 1-16), and wherein the second conductor is closer to the bonding surface of the second conductor than the logic circuit formed on the second semiconductor chip (Fig. 6).
Regarding claim 9, Fujii shows a first region (arbitrarily chosen) in which the first conductor and the second conductor are formed is equal to or larger than a second region (arbitrarily chosen) in which the pixel array is formed (Fig. 6).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2014/0145338 A1).
Regarding claim 2, Fujii discloses substantially the entire claimed invention, as applied to claim 1 above.
Fujii does not explicitly disclose the bonding occurs such that the area of the bonding surface of the first conductor is equal to or more than 70% of a total bonding surface area of the first and second conductors.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fujii’s device to provide that the bonding occurs such that the area of the bonding surface of the first conductor is equal to or more than 70% of a total bonding surface area of the first and second conductors, in order to suppress the occurrence of, for example, a conduction failure, an increase in contact resistance, and the like at a bonding interface between copper (Cu) electrodes, thereby forming a more reliable bonding surface (Fujii: [0017], lines 3-8).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1980).  Note that the law is replete with cases in which when the Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 3, Fujii discloses substantially the entire claimed invention, as applied to claim 1 above.
Fujii does not explicitly disclose the bonding occurs such that the area of the bonding surface of the first conductor is equal to or more than 60% of a total bonding surface area of the first and second conductors.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fujii’s device to provide that the bonding occurs such that the area of the bonding surface of the first conductor is equal to or more than 60% of a total bonding surface area of the first and second conductors, in order to suppress the occurrence of, for example, a conduction failure, an increase in contact resistance, and the like at a bonding interface between copper (Cu) electrodes, thereby forming a more reliable bonding surface (Fujii: [0017], lines 3-8).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.M.A./Examiner, Art Unit 2811                                                                                                                                                                                                        
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811